     Case 3:20-cv-02343-JLS-DEB Document 43 Filed 01/25/21 PageID.131 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
     DONNA TISDALE; and JOE E.
12
     TISDALE,                                           ORDER DENYING AS MOOT
13                    Plaintiffs,                       MOTIONS TO DISMISS
14   v.                                                 (ECF Nos. 34, 40)
15
     UNITED STATES BUREAU OF INDIAN
16   AFFAIRS; DARRYL LACOUNTE, in his
     official capacity as Director of the United
17
     States Bureau of Indian Affairs; AMY
18   DUTSCHKE, in her official capacity as
     Regional Director of the Pacific Region of
19
     the United States Bureau of Indian Affairs;
20   UNITED STATES DEPARTMENT OF
     THE INTERIOR; DAVID BERNHARDT,
21
     in his official capacity as Secretary of the
22   Interior; and TARA SWEENEY, in her
     official capacity as Assistant Secretary of
23
     the Interior for Indian Affairs,
24                   Defendants.
25
26   TERRA-GEN DEVELOPMENT
     COMPANY, LLC,
27
                    Intervenor-Defendant.
28

                                                    1
                                                                             20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 43 Filed 01/25/21 PageID.132 Page 2 of 2



1          Presently before the Court are Intervenor-Defendant Terra-Gen Development
2    Company, LLC’s (“Intervenor”) Partial Motion to Dismiss (“1st MTD,” ECF No. 34), filed
3    and served on December 4, 2020, and Defendants United States Bureau of Indian Affairs,
4    Darryl LaCounte, Amy Dutschke, United States Department of the Interior, David
5    Bernhardt, and Tara Sweeny’s (collectively, “Federal Defendants”) Motion for Partial
6    Dismissal for Failure to State a Claim (“2d MTD,” ECF No. 40), filed and served on
7    January 4, 2021. Also before the Court is Plaintiffs Backcountry Against Dumps, Donna
8    Tisdale, and Joe E. Tisdale’s (collectively, “Plaintiffs”) First Amended and Supplemental
9    Complaint for Declaratory and Injunctive Relief (“Am. Compl.,” ECF No. 42).
10         A plaintiff may amend its complaint “once as a matter of course within . . . 21 days
11   after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
12   (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). Federal Defendants filed the
13   Second Motion to Dismiss on January 4, 2021, and Plaintiffs filed their Amended
14   Complaint within twenty-one days, on January 22, 2021.             Accordingly, it appears
15   Plaintiffs’ amendment is proper as of right under Federal Rule of Civil Procedure 15(a)(1).
16   Even if the filing of the First Motion to Dismiss renders amendment as of right untimely,
17   however, the Court finds that leave to amend is required by justice and will promote
18   efficiency at this early stage in the proceedings. See Fed. R. Civ. P. 15(a)(2).
19         Accordingly, in light of Plaintiffs’ Amended Complaint, the Court DISMISSES AS
20   MOOT both the First and Second Motions to Dismiss. See Ramirez v. Cty. of San
21   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (holding that amended complaint
22   supersedes the original and renders moot any pending motions to dismiss targeting the
23   original complaint). Accordingly, the hearing on the First and Second Motions to Dismiss
24   set for February 11, 2021, is hereby VACATED.
25         IT IS SO ORDERED.
26   Dated: January 25, 2021
27
28

                                                   2
                                                                                20-CV-2343 JLS (DEB)
